    Case: 1:17-cr-00643 Document #: 280 Filed: 05/31/19 Page 1 of 3 PageID #:1474




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )      Case No. 17 CR 643-5
           v.                                )
                                             )      Hon. Matthew F. Kennelly
AUSTIN MANSUR, et al.                        )

                                      NOTICE OF MOTION

TO:        By Electronic Filing
           John D. Mitchell
           United States Attorney’s Office
           219 South Dearborn Street
           Chicago, IL 60604

           PLEASE TAKE NOTICE that on Tuesday, June 4, 2019 at 9:30 a.m., counsel for

Defendant Austin Mansur will appear before the Honorable Matthew F. Kennelly in the

courtroom usually occupied by him in the Everett McKinley Dirksen Building, 219 South

Dearborn Street, Chicago, Illinois, or before such other judge who may be sitting in his place and

stead, and then and there present Defendant’s Unopposed Motion To Reset Sentencing Date

For Austin Mansur in the above-captioned case, at which time and place you may appear if you

see fit.

Dated: May 31, 2019

                                             Respectfully submitted,

                                             TETZLAFF LAW OFFICES, LLC

                                               /s/ Theodore R. Tetzlaff
                                             Theodore Robert Tetzlaff
                                             227 W. Monroe Street
                                             Suite 3650
                                             Chicago, IL 60606
                                             Telephone: (312)574-1000
                                             Facsimile: (312) 574-1001
                                             ttetzlaff@tetzlafflegal.com
Case: 1:17-cr-00643 Document #: 280 Filed: 05/31/19 Page 2 of 3 PageID #:1474




                                   -and-

                                   BROWN RUDNICK LLP

                                   Stephen A. Best (Bar No. 428447)
                                   601 Thirteenth Street, NW
                                   Suite 600
                                   Washington, DC 20005
                                   Telephone: (202) 536-1737
                                   Facsimile: (202) 536-1701
                                   sbest@brownrudnick.com

                                   Alex Lipman (Bar No. 2487395)
                                   7 Times Square
                                   New York, NY 10036
                                   Telephone: (212) 209-4919
                                   Facsimile: (212) 938-2944
                                   alipman@brownrudnick.com

                                   Ashley L. Baynham (Bar No. 4322665)
                                   7 Times Square
                                   New York, NY 10036
                                   Telephone: (212) 209-4991
                                   Facsimile: (212) 938-2957
                                   abaynham@brownrudnick.com

                                   Counsel to Defendant Austin C. Mansur




                                     2
   Case: 1:17-cr-00643 Document #: 280 Filed: 05/31/19 Page 3 of 3 PageID #:1474




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, I electronically filed the foregoing Notice of

Motion with the Clerk of the U.S. District Court for the Northern District of Illinois, Eastern

Division by using the CM/ECF system. All participants registered through the Court’s electronic

filing system will be served by the CM/ECF system as required to be served by Federal Rule of

Civil Procedure 5(a).

Dated: May 31, 2019

                                                /s/ Theodore R. Tetzlaff
                                              Theodore Robert Tetzlaff
                                              227 W. Monroe Street
                                              Suite 3650
                                              Chicago, IL 60606
                                              Telephone: (312)574-1000
                                              Facsimile: (312) 574-1001
                                              ttetzlaff@tetzlafflegal.com

                                              Counsel to Defendant Austin C. Mansur




                                                 3
